Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 05/23/2022 has been entered. Currently, claims 1-11, 13-15, and 19-23 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Also, new claims 19-23 have been added. Lastly, there are new 35 USC 112(b) rejections recited below.
Response to Arguments
Applicant’s amendment to independent claims 1 and introduction of new claims 19-23 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 03/02/2022.
Applicant’s arguments, see Remarks on Pages 8-12, filed 05/23/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record: the primary reference, Auguste et al. (U.S. Patent Pub. No. 20150174285), is maintained for disclosing the crux of the invention and the secondary references, Steer et al. (U.S. Patent No. 4341207), Greener (U.S. Patent Pub. No. 20100100022), Goldman et al. (U.S. Patent Pub. No. 20150012037), Nonaka et al. (JP 2008220633 A), Bodenschatz et al. (DE 19729905 A1), Auguste et al. (U.S. Patent Pub. No. 20190142991), Wenske et al. (U.S. Patent Pub. No. 20140081192), and Fabo (U.S. Patent No. 5340363), are applied to teach secondary features of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-15, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 1 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “approximately” is interpreted as an elongation of 70% with slight margin of differences in value. 
Claims 2-11, 13-15, and 19-23 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, 15, and 19-20, as best understood given by the 35 USC 112b rejection above, are rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al. (U.S. Patent Pub. No. 20150174285) in view of Steer et al. (U.S. Patent No. 4341207) and in further view of Greener (U.S. Patent Pub. No. 20100100022) and Goldman et al. (U.S. Patent Pub. No. 20150012037) and Nonaka et al. (JP 2008220633 A).
Regarding claim 1, Auguste discloses an interface dressing (Paragraph 25, self-supporting interface dressing) comprising an elastomeric matrix (Paragraphs 25-33, self-supporting interface dressing formed from a thin layer of a composition comprising a hydrophobic matrix and having through holes. The matrix comprises, as sole elastomer, a triblock block copolymer comprising two styrene thermoplastic end blocks and one elastomeric central block consisting of a saturated polyolefin), the elastomeric matrix (Paragraph 33, The matrix comprises, as sole elastomer, a triblock block copolymer comprising two styrene thermoplastic end blocks and one elastomeric central block consisting of a saturated polyolefin) being provided with a plurality of through-holes (Paragraph 25, self-supporting interface dressing  having through holes; Paragraph 90, The through holes may be of any geometry and will have, for example, rectangular cross section) each through-hole (Paragraph 25, through holes) having a contour about a central axis (Paragraphs 25 and 90, each through hole has a contoured perimeter as well as central axis) wherein at least one part of the plurality of through-holes (Paragraph 25, through holes) is arranged so as to form at least one pattern (Paragraph 85, through holes, preferably positioned in a distributed manner in said layer; Paragraph 88, pattern used for forming the through holes) wherein each through-hole (Paragraph 25, through holes) is adjacent to at least one other through-hole (Paragraph 25, adjacent through holes), the adjacent through-holes (Paragraph 25, adjacent through holes) having contours (Paragraphs 25 and 90, each adjacent through hole has a contoured perimeter as well as central axis), and wherein, in absence of external strain (Paragraph 76-77, hydrocolloid amount is in a specific range in order to prevent the gelling of the composition during the absorption of exudates from resulting in the closure of the through holes in absence of external strain), the interface dressing has: a thickness of between 0.4 mm and 2 mm (Paragraph 89, thickness of between 0.5 mm and 1 mm; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 0.5 mm to 1 mm falls within the claimed range), a yarn width between two adjacent through-holes (Paragraph 25, adjacent through holes) of between 0.3mm and 4 mm (Paragraph 100, yarn width between two consecutive through-holes of the order of 2 mm; See MPEP 2144.05 prima facia obviousness of overlapping ranges as 2 mm is within the claimed range), a grammage of between 200 g/m2 and 1200 g/m2 (Paragraph 97, grammage preferably between 300 and 800 g/m2; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 300-800 g/m2 is within the claimed range), and wherein in absence of external strain, each through-hole has a length of between 0.5 mm and 2 mm (Paragraphs 90-92, these holes will in particular have a mean diameter of between 0.5 and 2 mm, wherein the diameter is a length of the trough-hole), and a width of between 0.5 mm and 2 mm (Paragraphs 90-92, these holes will in particular have a mean diameter of between 0.5 and 2 mm, wherein the diameter is a width of the trough-hole). 
However, Auguste fails to explicitly disclose each through-hole has a width of between 1 mm and 2 mm. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the through-hole width of the interface dressing of Auguste from between 0.5 mm and 2 mm to between 1 mm and 2 mm as applicant appears to have placed no criticality on the claimed range (see Specification, Page 8, line 12, indicating the claimed range as a “non-limiting example”; See Specification, Page 23, Table 2, indicating different dimensioned embodiments 1 through 6 having different through-hole widths falling outside the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, a through-hole width of 1 mm to 2 mm results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of available exudate uptake. Ultimately, the prior art range of 0.5 mm to 2 mm includes the claimed range of 1 mm to 2 mm.
However, Auguste fails to explicitly disclose wherein each through-hole has a length of between 2 mm and 4 mm. 
Steer teaches an analogous interface dressing (Col. 2, lines 4-5 and Figure 1, multi-layered bandage or dressing) wherein each analogous through-hole 20 (Col. 2, line 20, layer B has a plurality of apertures 20) has a length of between 2 mm and 4 mm (Col. 2, lines 34-35, apertures 20 may have a diameter of from about 2 to about 4 mm, wherein a diameter of the aperture is defined as its length; See MPEP 2144.05 prima facia obviousness of overlapping ranges as the range of 2 mm to 4 mm is the same as the claimed range).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the through-hole length of the interface dressing of Auguste, so that the through-hole length is between 2 mm and 4 mm, as taught by Steer, in order to provide an improved interface dressing with an improved through-hole having an ideal length that allows a desired amount of air and liquid passage for optimal therapy (Steer, Col. 2, lines 34-35). 
However, the combination of Auguste in view of Steer fails to explicitly disclose the adjacent through-holes having contours, images of which, when moved translationally in a plane perpendicular to the central axes in order to merge images of said central axes by means of said translational movement, do not become superimposed.
Greener teaches an analogous interface dressing with a plurality of analogous through-holes (Paragraphs 16-17, material may be cut so that the slits form a parallel, staggered, patterned or random arrangement. Cuts are not restricted to any particular geometry; they may be straight-edged or curved. Straight-edged cuts include uni-directional arrangements, where all cuts are parallel, and multi-directional arrangements, where all cuts are non-parallel; Figure 5, slits formed in the lattice) each arranged so as to form at least one analogous pattern (Paragraph 16 and Figure 5, patterned slits wherein adjacent slits are orthogonally oriented) wherein the analogous adjacent through-holes (Figure 5, adjacent slits) having contours, images of which, when moved translationally in a plane perpendicular to the central axes (Figure 5, each slit has a central axis) in order to merge images of said central axes (Figure 5, each slit has a central axis) by means of said translational movement, do not become superimposed (Figure 5, contours of adjacent slits do no become superimposed as adjacent slits are orthogonally oriented).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the contoured pattern of the through-holes of Auguste in view of Steer, so that the adjacent through-holes having contours, images of which, when moved translationally in a plane perpendicular to the central axes in order to merge images of said central axes by means of said translational movement, do not become superimposed, as taught by Greener, in order to provide an improved interface dressing with an controlled aperture profile pattern such that the adjacent through-holes are not superimposed increasing the stability and support of the interface dressing, while also allowing for exudate egress (Greener, Paragraph 8).
However, the combination of Auguste in view of Steer in view of Greener fails to explicitly disclose wherein, lateral edges of the interface dressing remain straight under an applied tensile force on a sample of the interface dressing having a width of 10 cm, holding the sample at elongation, and observing the lateral edges.
Goldman teaches wherein, lateral edges (Paragraph 133, longitudinal edges of pressure member 44) of the analogous interface dressing 44 (Paragraph 129-131 and Figures 12a-12c, pressure member 44 manually strained and applied flat to skin) remain straight under an applied tensile force (Paragraphs 130 and 133, Thickness 44c is preferably sufficient to prevent the longitudinal edges of pressure member 44 from curling inwards towards a longitudinal centerline of the pressure member) on a sample (Paragraph 147, sample of pressure member 44 having width 0.8cm to 10cm; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges wherein the taught range of 10cm overlaps the claimed range) of the analogous interface dressing 44 having a width of 10 cm, holding the sample at elongation (Paragraphs 130 and 133, sample of pressure member 44 is strained and elongated with straight edges observed) and observing the lateral edges.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the lateral edges of the interface dressing of Auguste in view of Steer in view of Greener, so that the lateral edges remain straight under an applied tensile force on a sample of the interface dressing having a width of 10 cm with holding the sample at elongation and observing the lateral edges, as taught by Goldman, in order to provide an improved interface dressing having an enhanced configuration wherein the lateral edges are provided with thickness that prevents the edges from curling toward the center under stretch and strain for providing increased support and stability (Goldman, Paragraphs 130 and 133). 
However, the combination of Auguste in view of Steer in view of Greener in view of Goldman fails to explicitly disclose wherein the applied tensile force is an applied tensile force test conducted by means of a tensile testing machine and applying a tensile force in a direction of stretching parallel to a length of the sample at a speed of 100 mm/min with a distance between jaws of 5 cm up to an elongation of approximately 70% of elongation at break.
Nonaka teaches an analogous interface dressing (Page 9/26, lines 27-35, absorbent pad) wherein the analogous applied tensile force (Page 9/26, lines 27-35, force of a 5N load tensile force applied to absorbent pad) is an applied tensile force test (Page 9/26, lines 27-35, tensile testing machine Autograph AG-I) conducted by means of a tensile testing machine and applying the analogous tensile force (Page 9/26, lines 27-35, force of 5N) in a direction of stretching parallel (Page 9/26, lines 27-35, direction parallel to the manufacturing method of the absorbent pad) to a length of the sample at a speed of 100 mm/min with a distance between jaws of 5 cm (Page 9/26, lines 27-35, distance between chucks of 50 mm and a tensile speed of 100 mm/min) up to an elongation of approximately 70% of elongation at break (Page 7/26, lines 3-4, absorbent pad has an elongation rate of 15 to 85% at 5N load, see 35 USC 112b defining “approximately” as 70% ± ; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges wherein the taught range of 70% overlaps with the claimed range).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the applied tensile force to the interface dressing of Auguste in view of Steer in view of Greener in view of Goldman, so that the applied tensile force is conducted by means of a tensile testing machine in a direction of stretching parallel to a length of the sample at a speed of 100 mm/min with a distance between jaws of 5 cm up to an elongation of approximately 70% of elongation at break, as taught by Nonaka, in order to provide an improved interface dressing with an ideal elongation at break for maintaining the stability under applied loads at specific parameter settings (Nonaka, Pages 7/26, lines 3-4 and Page 9/26, lines 27-35).
Regarding claim 2, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the elastomeric matrix (Auguste, Paragraphs 25-33, self-supporting interface dressing formed from a thin layer of a composition comprising a hydrophobic matrix and having through holes. The matrix comprises, as sole elastomer, a triblock block copolymer comprising two styrene thermoplastic end blocks and one elastomeric central block consisting of a saturated polyolefin) consists of an elastomeric composition (Auguste, Paragraphs 25-33, hydrophobic matrix with sole elastomer), the adjacent through-holes (Auguste, Paragraph 25, adjacent through holes) of the pattern (Auguste, Paragraph 85, through holes, preferably positioned in a distributed manner in said layer; Paragraph 88, pattern used for forming the through holes) being separated from one another (Auguste, Paragraph 100, yarn width between two consecutive through-holes of the order of 2 mm) by a yarn (Auguste, Paragraph 25, yarns of hydrophobic matrix) of elastomeric composition (Auguste, Paragraphs 25-33, hydrophobic matrix with sole elastomer).
Regarding claim 3, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses consisting solely of the elastomeric matrix (Auguste, Paragraphs 25-33, self-supporting interface dressing formed from a thin layer of a composition comprising a hydrophobic matrix and having through holes. The matrix comprises, as sole elastomer, a triblock block copolymer comprising two styrene thermoplastic end blocks and one elastomeric central block consisting of a saturated polyolefin) and devoid of framework supporting the elastomeric composition (Auguste, Paragraphs 25-33, hydrophobic matrix with sole elastomer), so as to be self-supported (Auguste, Paragraph 25, self-supporting or reinforcement-free interface dressing).
Regarding claim 4, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the pattern (Greener, Paragraph 16 and Figure 5, patterned slits) comprises adjacent through-holes (Grenner, Figure 5, adjacent slits) which have identical contours (Greener, Figure 5, contoured perimeter of each slit is identical) angularly offset from one another about the respective central axes (Greener, Figure 5, contours of adjacent slits are angularly offset from one another, with four adjacent slits located above, below, left, and right of a respective central axis of a slit, and each adjacent slit being angularly offset from one another by an angle of 90 degrees relative to the respective slit).
Regarding claim 6, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the pattern (Greener, Paragraph 16 and Figure 5, slits arranged in a pattern) comprises adjacent through-holes (Greener, Figure 5, adjacent slits) which have contours (Greener, Figure 5, contoured perimeter of each slit is identical) that each exhibit a rotational symmetry about the central axis (Greener, Figure 5, each slit has a central axis) with respect to rotation through an angle 2π/n radians (Greener, Figure 5, the contours of the adjacent slits have a rotational symmetry of 180 degrees relative to the respective slit), n being an integer, the contours (Greener, Figure 5, contoured perimeter of each slit is identical) of the adjacent through-holes (Greener, Figure 5, adjacent slits) of the pattern (Greener, Paragraph 16 and Figure 5, patterned slits) being angularly offset from one another about the respective central axes (Greener, Figure 5, each slit has a central axis) with angles different than 2π/n radians (Greener, Figure 5, four adjacent slits of a respective slit are oriented orthogonally to the respective slit, so an adjacent slit is offset by an angle of 90 degrees).
Regarding claim 7, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the pattern (Auguste, Paragraph 85, through holes, preferably positioned in a distributed manner in said layer; Paragraph 88, pattern used for forming the through holes) comprises adjacent through-holes (Auguste, Paragraph 25, adjacent through holes) which have rectangular contours (Auguste, Paragraph 90, The through holes may be of any geometry and will have, for example, rectangular cross section).
Regarding claim 8, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the rectangular contours (Auguste, Paragraph 90, The through holes may be of any geometry and will have, for example, rectangular cross section; Greener, Figure 5, each slit has a diamond shaped contoured perimeter) of the adjacent through-holes (Auguste, Paragraph 25, adjacent through holes; Greener, Figure 5, adjacent slits) are arranged orthogonally relative to one another (Greener, Figure 5, adjacent slits are arranged orthogonally to one another).
Regarding claim 9, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the pattern (Greener, Paragraph 16 and Figure 5, slits arranged in a pattern) comprises a network (Greener, Figure 5, multiple sets of adjacent slits on dressing) of adjacent through-holes (Greener, Figure 5, adjacent slits), the central axes (Greener, Figure 5, each slit has a central axis) of which are aligned in at least a first direction (Greener, Figure 5, central axis of slits aligned in horizontal row direction).
Regarding claim 10, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the central axes (Greener, Figure 5, each slit has a central axis) of the adjacent through-holes (Greener, Figure 5, adjacent slits) of the network (Greener, Figure 5, multiple sets of adjacent slits on dressing) are aligned in a second direction perpendicular (Greener, Figure 5, central axis of slits aligned in vertical column direction) to the first direction (Figure 5, horizontal row direction). 
Regarding claim 11, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the thickness is between 0.5 mm and 1 mm (Auguste, Paragraph 89, thickness of between 0.5 mm and 1 mm; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 0.5 mm to 1 mm is the same as the claimed range). 
Regarding claim 13, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the yarn width is between 0.5 mm and 2 mm (Auguste, Paragraph 100, yarn width between two consecutive through-holes of the order of 2 mm; See MPEP 2144.05 prima facia obviousness of overlapping ranges as 2 mm is within the claimed range).
Regarding claim 15, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the grammage is between 300 g/m2 and 800 g/m2 (Auguste, Paragraph 97, grammage preferably between 300 and 800 g/m2; Paragraph 101, grammage is particularly preferred at order of 450 g/m2; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 300-800 g/m2 is the same as the claimed range).
Regarding claim 19, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein, in absence of external strain (Auguste, Paragraphs 76-77), a total surface area of the plurality of through-holes (Auguste, Paragraph 25) is 20% to 75% of a total surface area (Auguste, Paragraph 93, holes will be distributed, preferably uniformly, with a density such that the total surface area of the holes represents between 30% and 50% of the total surface area of the dressing; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges wherein the taught range of 30%-50% lies and overlaps with the claimed range) of the interface dressing (Auguste, Paragraph 25).
Regarding claim 20, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein, in absence of external strain (Auguste, Paragraphs 76-77), a total surface area of the plurality of through-holes (Auguste, Paragraph 25) is 30% to 65% of a total surface area (Auguste, Paragraph 93, holes will be distributed, preferably uniformly, with a density such that the total surface area of the holes represents between 30% and 50% of the total surface area of the dressing; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges wherein the taught range of 30%-50% lies and overlaps with the claimed range) of the interface dressing (Auguste, Paragraph 25).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al. (U.S. Patent Pub. No. 20150174285) in view of Steer et al. (U.S. Patent No. 4341207) in view of Greener (U.S. Patent Pub. No. 20100100022) in view of Goldman et al. (U.S. Patent Pub. No. 20150012037) in view of Nonaka et al. (JP 2008220633 A) and in further view of Fabo (U.S. Patent No. 5340363).
Regarding claim 5, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above but fails to explicitly disclose wherein the pattern comprises adjacent through-holes which have contours that are each devoid of rotational symmetry about the central axis.
Fabo teaches an analogous interface dressing (Col. 2, line 27 and Figure 1, dressing) wherein the analogous pattern (Col. 2, line 57 and Figure 1, openings 5 in a net pattern) comprises analogous adjacent through-holes 5 (Figure 1, four adjacent openings 5 surrounding a respective opening 5) which have analogous contours (Figure 1, contours of a respective opening 5 and its adjacent openings 5 are identical) that are each devoid of rotational symmetry about the analogous central axis (Figure 1, adjacent openings 5 are capable of being nested 5 in a respective opening 5 because the identical contours are angularly offset from one another by 180 degrees about the respective central axes, so that the identical contours are devoid of rotational symmetry).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the offset angle and design of the through-holes of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka, so that the contours of the adjacent through-holes are devoid of rotational symmetry about the central axis, as taught by Fabo, in order to provide an improved interface dressing in which the net-like structure of the dressing allows for the surrounding, healthy area of the skin to which the dressing is affixed to be maintained airy and rich in oxygen (Fabo, Col. 3, lines 8-11).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al. (U.S. Patent Pub. No. 20150174285) in view of Steer et al. (U.S. Patent No. 4341207) in view of Greener (U.S. Patent Pub. No. 20100100022) in view of Goldman et al. (U.S. Patent Pub. No. 20150012037) in view of Nonaka et al. (JP 2008220633 A) and in further view of Wenske et al. (U.S. Patent Pub. No. 20140081192).
Regarding claim 14, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above but fails to explicitly disclose wherein the yarn width is 0.8 mm. 
Wenske teaches an analogous interface dressing (Paragraphs 11, elastic primary dressing for moist wound care in the form of a lattice or netting of elastic elongate bodies comprised of silicone; Paragraph 16, open pore configuration of the primary dressing, it is ensured that the exudate can be effectively transported away) wherein the analogous yarn width is between 0.6 mm and 0.8 mm (Paragraph 31, The vertical extension of the elongate bodies of the primary dressing, in case that they have a round cross-section area, the diameter of the cross-sectional surface of the elongate body, is preferably 0.6-0.8 mm, wherein the diameter of a round cross-section area is defined as its width).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a yarn width of 2 mm of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka, so that the yarn width is between 0.6 mm and 0.8 mm, as taught by Wenske, in order to provide an improved interface dressing with a yarn width that corresponds to an effective stretching property of the elastic dressing (Wenske, Paragraph 31). 
However, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka in view of Wenske fails to explicitly disclose the yarn width is 0.8 mm.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the yarn width of the interface dressing of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka in view of Wenske from between 0.6 mm and 0.8 mm, to be 0.8 mm, as applicant appears to have placed no criticality on the claimed amount (see Specification, Page 8, line 12, indicating the claimed value as a “non-limiting example”; See Specification, Page 23, Table 2, indicating different dimensioned embodiments 1 through 6 having different yarn widths, falling outside the claimed value) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, a yarn width of 0.8 mm results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of interface stretch. Ultimately, the prior art thickness range of 0.6 mm to 0.8 mm includes the claimed range of 0.8 mm.  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al. (U.S. Patent Pub. No. 20150174285) in view of Steer et al. (U.S. Patent No. 4341207) in view of Greener (U.S. Patent Pub. No. 20100100022) in view of Goldman et al. (U.S. Patent Pub. No. 20150012037) in view of Nonaka et al. (JP 2008220633 A) and in further view of Auguste et al. (U.S. Patent Pub. No. 20190142991; hereinafter Auguste’991).
Regarding claims 21 and 22, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the elastomeric composition (Auguste, Paragraphs 25-33, hydrophobic matrix with sole elastomer) comprises copolymer which has a viscosity (Auguste, Paragraph 24, specific triblock copolymer of styrene-saturated olefin-styrene type which has a viscosity of between 0.2 and 2 Pas as measured in a 10% (weight/weight) solution in toluene) of between 0.2 and 2 Pas measured in a solution at 10% (mass/mass) in toluene. 
However, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka fails to explicitly disclose a blend of two copolymers, and wherein the blend comprises at least one copolymer which has a viscosity of between 0.01 and 1 Pas measured in a solution at 5% mass/mass in toluene and at least one copolymer having a viscosity of between 0.01 and 0.5 Pas measured in a solution at 15% (mass/mass) in toluene.
Auguste’991 teaches an analogous interface dressing (Paragraph 36, interface dressing) wherein the analogous elastomeric composition (Paragraph 36, hydrophobic elastomeric matrix) comprises a blend of two copolymers (Paragraph 36, mixture P of 2 styrene-saturated olefin-styrene specific triblock copolymers), and wherein the blend comprises at least one copolymer (Paragraph 36, a first copolymer which has a viscosity of between 0.01 and 1 Pas as measured in a 5% (weight/weight) solution in toluene; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges wherein the taught range of 0.01 and 1 Pas lies and overlaps with the claimed range) which has a viscosity of between 0.01 and 1 Pas measured in a solution at 5% mass/mass in toluene and at least one copolymer (Paragraph 36, second copolymer which has a viscosity of between 0.01 and 0.5 Pas as measured in a 15% (weight/weight) solution in toluene; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges wherein the taught range of 0.01 and 0.5 Pas lies and overlaps with the claimed range) having a viscosity of between 0.01 and 0.5 Pas measured in a solution at 15% (mass/mass) in toluene.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the copolymer of the elastomeric composition of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka, so that there is a blend of two copolymers with one copolymer having a viscosity of between 0.01 and 1 Pas measured in a solution at 5% mass/mass in toluene and a second copolymer having a viscosity of between 0.01 and 0.5 Pas measured in a solution at 15% (mass/mass) in toluene, as taught by Auguste’991, in order to provide an improved interface dressing with a desirable viscosity of two copolymers mixture so that there is lower affinity to adherence with latex gloves during operation of the interface dressing (Auguste’991, Paragraphs 35-36).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Auguste et al. (U.S. Patent Pub. No. 20150174285) in view of Steer et al. (U.S. Patent No. 4341207) in view of Greener (U.S. Patent Pub. No. 20100100022) in view of Goldman et al. (U.S. Patent Pub. No. 20150012037) in view of Nonaka et al. (JP 2008220633 A) and in further view of Bodenschatz et al. (DE 19729905 A1).
Regarding claims 21 and 22, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above and further discloses wherein the elastomeric composition (Auguste, Paragraphs 25-33, hydrophobic matrix with sole elastomer) comprises copolymer which has a viscosity (Auguste, Paragraph 24, specific triblock copolymer of styrene-saturated olefin-styrene type which has a viscosity of between 0.2 and 2 Pas as measured in a 10% (weight/weight) solution in toluene) of between 0.2 and 2 Pas measured in a solution at 10% (mass/mass) in toluene. 
However, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka fails to explicitly disclose a blend of two copolymers.
Bodenschatz teaches an analogous elastomeric composition (Page 2/15, last paragraph and Page 3/15, lines 1-9, and 38-40, viscoelastic hot melt adhesive applied over wound) comprising a blend of two copolymers (Page 2/15, last paragraph, hot-melt adhesive composition can be built up on a block copolymer basis, in particular mixtures of A-B and/or A-B-A block copolymers).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the copolymer of the elastomeric composition of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka, so that there is a blend of two copolymers, as taught by Bodenschatz, in order to provide an improved interface dressing with a desirable viscosity of two copolymers mixture so that there is increased skin adhesion and cohesiveness (Bodenschatz, Page 2/15, last paragraph).
However, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka in view of Bodenschatz fails to explicitly disclose wherein the blend comprises at least one copolymer which has a viscosity of between 0.01 and 1 Pas measured in a solution at 5% mass/mass in toluene and at least one copolymer having a viscosity of between 0.01 and 0.5 Pas measured in a solution at 15% (mass/mass) in toluene.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the viscosity of each of the copolymers in the blend of the interface dressing of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka in view of Bodenschatz from between 0.2 and 2 Pas measured in a solution at 10% (mass/mass) in toluene, to comprise a first copolymer which has a viscosity of between 0.01 and 1 Pas measured in a solution at 5% mass/mass in toluene and second copolymer which has a viscosity of between 0.01 and 0.5 Pas measured in a solution at 15% (mass/mass) in toluene, as applicant appears to have placed no criticality on the claimed amount (see Specification, Page 19, lines 14-14, indicating simply that the composition “may” comprise the two copolymers at their relative viscosities so that the dressing does not adhere to latex gloves. However, Applicant does not define that other similar viscosities would not function in preventing adherence to latex) and since it has been held that “[i]n the case where the claimed ranges ‘re merely close to the ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I) prima facie obviousness of similar ranges. Overall, a viscosity of each of the copolymers results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of interface adherence. Ultimately, the prior art range of between 0.2 and 2 Pas measured in a solution at 10% (mass/mass) in toluene of each copolymer in the blend of Auguste as modified by Bodenschatz, is similar and close to the claimed range. 
Regarding claim 23, the combination of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka discloses the invention as described above but fails to explicitly disclose wherein the elastomeric composition comprises, in weight percent relative to a total weight of the elastomeric composition, 5 to 20 wt.% copolymers, 5 to 20 wt.% resins, and 50 to 80 wt.% plasticizer.
Bodenschatz teaches an analogous elastomeric composition (Page 2/15, last paragraph and Page 3/15, lines 1-10, and 38-40, viscoelastic hot melt adhesive applied over wound) comprises, in weight percent relative to a total weight of the elastomeric composition, 5 to 20 wt.% copolymers (Page 3/15, line 4, 10% to 90% by weight block copolymers; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges wherein the taught range of 10 to 90 wt% overlaps with the claimed range), 5 to 20 wt.% resins (Page 3/15, lines 5-6, 5% to 80% by weight resin tackifiers; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges wherein the taught range of 5 to 80 wt% overlaps with the claimed range), and 50 to 80 wt.% plasticizer (Page 3/15, line 7, less than 60% by weight plasticizer; see MPEP 2144.05(I) prima facie obviousness of overlapping ranges wherein the taught range of  less than 60 wt% overlaps with the claimed range).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the materials of the elastomeric composition of Auguste in view of Steer in view of Greener in view of Goldman in view of Nonaka, so that there is 5 to 20 wt.% copolymers, 5 to 20 wt.% resins, and 50 to 80 wt.% plasticizer, as taught by Bodenschatz, in order to provide an improved interface dressing with a desirable weight amount of copolymers, resin, and plasticizer with increased consistency and adhesion (Bodenschatz, Page 3/15, lines 1-10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/MICHELLE J LEE/Primary Examiner, Art Unit 3786